Citation Nr: 1542343	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  13-35 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1956 to August 1960.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim. 

In August 2012, VA afforded the Veteran an examination with regard to the claims of entitlement to service connection for hearing loss and tinnitus.  Audiometric testing showed that he has a current bilateral hearing loss disability and the audiologist indicated that the Veteran has tinnitus.  The examiner concluded that the Veteran's hearing loss was not caused by service because audiometric data revealed normal hearing sensitivity at entry and discharge.  The examiner further concluded that the Veteran's tinnitus was not caused by active service because it was most likely due to the Veteran's bilateral hearing loss.

This opinion is inadequate because the rationale is too limited.  See Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (finding that because medical evidence could demonstrate a relationship between a Veteran's hearing loss and in-service exposure to loud noise, the Board erred in treating lack of hearing loss in service as dispositive evidence against a claim).  The examiner's rationale only explains that the service treatment records do not show a hearing loss disability or tinnitus during service; i.e. that the claimed disabilities were not documented during service.  It does not explain his conclusion that the hearing loss or tinnitus were not caused by or the result of service; i.e., whether noise exposure during service resulted in hearing loss and tinnitus that was not documented during service or that manifested after service.  The Board is aware that the examiner explained that post-service noise exposure and aging could have caused the Veteran's hearing impairment.  However, this does not preclude the possibility that a hearing loss disability manifested after military separation as a result of exposure to acoustic trauma during active duty.  Once VA provides a medical examination or obtains a medical opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, VA must provide an adequate examination and opinion as to whether there is a nexus between the Veteran's current hearing loss and tinnitus and his active service.

Next, the April 2013 rating decision and the December 2013 statement of the case make reference to VA treatment records from 2001 to 2013.  However, these records have not been associated with the Veteran's claims file, and the Board is unable to render a decision on any appeals without them.  Accordingly, steps should be taken on remand to procure these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding relevant VA treatment records, to specifically include records from 2001 to the present, and associate all obtained records with the claims file. Also send a letter to the Veteran asking him to submit any evidence of treatment that he may have to VA. 

2.  Following completion of the above, arrange for the same examiner who conducted the August 2012 examination, if possible, to review the claims folder and provide an addendum opinion that fully addresses the questions below. If the examiner is unavailable, the file should be referred to another similarly qualified medical professional.  The examiner should state on the examination report that review of the claims folder/electronic record was accomplished.  The examiner should accomplish the following:

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss and tinnitus was caused by any event, injury or disease during his active service.  A complete rationale must be provided for any conclusions reached.  A rationale that depends entirely on the whether the hearing loss and/or tinnitus is shown by treatment records created at the time of active service is not adequate with regard to whether an event, injury, or disease caused hearing loss and or tinnitus, as the examiner should also consider whether noise exposure from the Veteran's in service occupational duties caused these conditions post-service.

3.  Then, readjudicate the claims on appeal. If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

